Exhibit 10.1

ANALOGIC CORPORATION

Restricted Stock Unit Agreement (Time-based Vesting with Double Trigger)

Amended and Restated 2009 Stock Incentive Plan

This Restricted Stock Unit Agreement is made as of the Agreement Date between
Analogic Corporation (the “Company”), a Massachusetts corporation, and the
Participant.

 

I. Agreement Date

Date:    March 8, 2013

 

II. Participant Information

Participant:    James W. Green

 

III. Grant Information

Grant Date:    December 4, 2012 Number:    25,000 restricted stock units

 

IV. Vesting Table

Vesting Date

 

Percentage of RSUs that Vests

December 4, 2015   100%

This Agreement includes this cover page and the following Exhibit, which is
expressly incorporated by reference in its entirety herein:

Exhibit A – General Terms and Conditions

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Agreement Date.

 

ANALOGIC CORPORATION     PARTICIPANT  

/s/ Michael L. Levitz

   

/s/ James W. Green

  Name: Michael L. Levitz     Name: James W. Green   Title: Senior Vice
President      

 

Page 1 of 7



--------------------------------------------------------------------------------

ANALOGIC CORPORATION

Restricted Stock Unit Agreement (Time-based Vesting with Double Trigger)

Exhibit A – General Terms and Conditions

For valuable consideration, receipt of which is acknowledged, the parties hereto
agree as follows:

1. Grant of RSUs. In consideration of services rendered to the Company by the
Participant, the Company has granted to the Participant, subject to the terms
and conditions set forth in this Agreement and in the Company’s Amended and
Restated 2009 Stock Incentive Plan (the “Plan”), an award of time-based
Restricted Stock Units (the “RSUs”), representing the number of RSUs set forth
on the cover page of this Agreement. Except as specifically set forth herein,
the RSUs entitle the Participant to receive, upon and subject to the vesting of
the RSUs (as described in Section 2 below), one share of common stock, $.05 par
value per share, of the Company (the “Common Stock”) for each RSU that vests.
The shares of Common Stock that are issuable upon vesting of the RSUs are
referred to in this Agreement as the “Shares”.

2. Vesting of RSUs and Issuance of Shares.

(a) General. Subject to the other provisions of this Section 2, the RSUs shall
vest in accordance with the vesting table set forth on the cover page of this
Agreement (the “Vesting Table”). Any fractional RSU resulting from the
application of the percentages in the Vesting Table shall be rounded to the
nearest whole number of RSUs. Subject to Section 4, as soon as administratively
practicable after each vesting date shown in the Vesting Table (the “Vesting
Dates”), the Company will issue to the Participant, in certificated or
uncertificated form, such number of Shares as is equal to the number of RSUs
that vested on such Vesting Date. In no event shall the Shares be issued to the
Participant more than 30 days after the applicable Vesting Date.

(b) Employment Termination.

(1) If the Participant ceases to be employed by the Company as a result of (i) a
termination by the Company without Cause (as defined below), (ii) death,
(iii) Disability (as defined below), or Retirement (as defined below), then the
Additional Pro Rata RSUs (as defined below) shall vest as of such employment
termination. The “Additional Pro Rata RSUs” shall mean (i) the number of RSUs
that would have vested on the next Vesting Date multiplied by (ii) a fraction,
the numerator of which is the number of full months elapsed since the most
recent Vesting Date (or the Grant Date, if termination occurs prior to the first
Vesting Date) and the denominator of which is the number of months between the
most recent Vesting Date and the next Vesting Date. The Shares equal to the
number of Additional Pro Rata RSUs that vest pursuant to this Section 2(b)(1)
shall be delivered to the Participant within 30 days following the date of
Participant’s termination of employment. Any unvested RSUs (after giving effect
to the vesting of the Additional Pro Rata RSUs) shall be automatically forfeited
as of such employment termination. For purposes of this Agreement, employment
with the Company shall include employment with a parent or subsidiary of the
Company, or any successor to the Company.

 

Page 2 of 7



--------------------------------------------------------------------------------

(2) If the Participant ceases to be employed by the Company as a result of the
termination of his or her employment by the Company for Cause or as a result of
his or her voluntary resignation (other than in the case of Retirement), all
unvested RSUs shall be automatically forfeited as of such employment
termination.

(c) Change in Control Event. In the event of a Change in Control Event (as
defined in the Plan), any unvested portion of this RSU award shall, upon the
effective time of such Change in Control Event, become a cash award (the
“Substitute Cash Award”) that is equal in value to the Fair Value of any
unvested RSUs set forth in the Vesting Table at the time of the Change in
Control Event. Any dividends with respect to the unvested portion of this RSU
award that would otherwise be delivered pursuant to Section 3 upon vesting of
such portion shall also be deemed part of the Substitute Cash Award. The Company
will place the Substitute Cash Award in a trust (the “Trust”) for the benefit of
the Participant immediately prior to the Change in Control Event. The Substitute
Cash Award held by the Trust shall be subject to the same vesting and forfeiture
restrictions (the “Restrictions”) set forth in this Agreement in the same manner
and to the same extent as the Restrictions applied to the unvested RSUs and such
Restrictions shall inure to the benefit of the Company’s successor. As such, the
portion of the Substitute Cash Award held in the Trust that is attributable to
the portion of the unvested RSUs that would have vested on any applicable
Vesting Date shall be paid to Participant within 30 days following such Vesting
Date, subject to the satisfaction of the vesting and other provisions of this
Agreement and the Plan. Notwithstanding anything to the contrary herein, if,
within the 24- month period following a Change in Control Event, the Participant
ceases to be employed by the Company as a result of a termination by the Company
without Cause (as defined below) or by the Participant for Good Reason (as
defined below), all Restrictions on the Substitute Cash Award shall lapse
automatically and such award shall be deemed fully vested as of the date of such
termination and any remaining Substitute Cash Award held by the Trust shall be
delivered to the Participant within 30 days of the date of termination. The
Trust shall be established in a manner consistent with Internal Revenue Service
Revenue Procedure 92-64 (containing model Rabbi trust provisions). The
Substitute Cash Award shall be treated for all purposes as an unfunded,
unsecured promise to pay the cash held by the Trust. Any funds placed in the
Trust shall be subject to the claims of the creditors of the Company and / or
any Company successor.

(d) Notice of Termination. Following a Change in Control Event, any termination
by the Company for Cause or by the Participant for Good Reason pursuant to this
Agreement shall be communicated by a Notice of Termination (as defined below) to
the other party. A “Notice of Termination” means a written notice that
(i) indicates the specific termination provision in this Agreement relied upon,
(ii) to the extent applicable, sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Participant’s
employment under the provision so indicated, and (iii) if the Date of
Termination (as defined below) is other than the date of receipt of such notice,
specifies the Date of Termination (which shall be not more than 15 days after
the giving of such notice). The failure by the Participant or the Company to set
forth in the Notice of Termination any fact or circumstance that contributes to
a showing of Good Reason or Cause, as the case may be, shall not waive any right
of the Participant or the Company or preclude the Participant or the Company
from asserting such fact or circumstance in enforcing the Participant’s or the
Company’s rights.

 

Page 3 of 7



--------------------------------------------------------------------------------

(e) Separation from Service. Notwithstanding anything herein to the contrary, no
Shares to be issued to the Participant pursuant to Section 2(b)(1) nor any
Substitute Cash Award to be delivered to the Participant pursuant to
Section 2(c), in each case on account of the termination of the Participant’s
employment with the Company, shall be delivered unless such termination
constitutes a “separation from service” within the meaning of Section 409A of
the Code (a “Separation from Service”). To the extent that the termination of
service under Section 2(b)(1) or 2(c), as the case may be, is not a Separation
from Service, then the Shares or Substitute Cash Award to be delivered pursuant
to such Section shall be held by the Company or its successor (or by the Trust
in the case of the Substitute Cash Award) until a Separation from Service of the
Participant occurs and shall be delivered to the Participant within 30 days
thereafter. The determination of whether and when the Participant’s Separation
from Service from the Company has occurred shall be made and in a manner
consistent with, and based on the presumptions set forth in, Treasury Regulation
Section 1.409A-1(h). Solely for purposes of this Section 2(e), “Company” shall
include all persons with whom the Company would be considered a single employer
under Section 414(b) and 414(c) of the Code.

(f) Section 409A. Any Shares or Substitute Cash Award delivered pursuant to this
Agreement shall be paid at the time set forth herein and shall not be
accelerated or deferred by either the Company or the Participant except to the
extent permitted or required by Section 409A of the Internal Revenue Code. Each
installment of the Shares or Substitute Cash Award due under the Agreement that
would, absent this section, be paid within the six-month period following the
Participant’s Separation from Service shall, to the extent that the Participant
is a “specified employee” at the time of such termination, not be paid until the
date that is six months and one day after such separation from service (or, if
earlier, the Participant’s death), with any such installments that are required
to be delayed being accumulated during the six-month period and paid in a lump
sum on the date that is six months and one day following Participant’s
Separation from Service and any subsequent installments, if any, being paid in
accordance with the dates and terms set forth herein. The determination of
whether the Participant is a “specified employee” at the time of a Separation
from Service shall be made in accordance with Treasury Regulation
Section 1.409A-1(i). The Company makes no representation or warranty and shall
have no liability to the Participant or to any other person if any of the
provisions of the Agreement are determined to constitute deferred compensation
subject to Section 409A but that do not satisfy an exemption from, or the
conditions of, that section.

(g) Definitions.

(1) For purposes of this Agreement, “Cause” shall mean any intentional
dishonest, illegal, or insubordinate conduct which is materially injurious to
the Company or a subsidiary, or a breach of any provision of any employment,
nondisclosure, non-competition or similar agreement between the Participant and
the Company.

(2) For purposes of this Agreement, “Disability” shall mean a disability that
entitles the Participant to receive benefits under a Company-sponsored
disability program. If no program is in effect for the Participant, Disability
will apply if the Participant has become totally and permanently disabled within
the meaning of Section 22(e)(3) of the Code.

 

Page 4 of 7



--------------------------------------------------------------------------------

(3) For purposes of this Agreement, “Retirement” shall mean the Participant
voluntarily leaving the employment of the Company with a combination of years of
age and years of service of at least 75 and at least 10 years of service;
provided that a Participant will not be deemed to have retired in any situation
involving a termination for Cause, as determined by the Company.

(4) For the purposes of this Agreement, “Good Reason” means (i) the assignment
to the Participant of any responsibilities or duties inconsistent in any respect
with the Participant’s Position and Duties (as defined below), excluding any
action that is remedied by the Company promptly after receipt of written notice
given by the Participant; (ii) any failure by the Company to provide any of the
Ongoing Compensation (as defined below), excluding any failure that is remedied
by the Company promptly after receipt of written notice given by the
Participant; (iii) the Company requiring the Executive to be based at any
location other than those locations described in the Position and Duties;
(iv) any purported termination by the Company of the Participant’s employment
other than for Cause; or (v) any failure by a successor to the Company to comply
with and satisfy Section 8 (Successors) below, provided that such successor has
received at least ten days prior written notice from the Company or the
Participant of the requirements of Section 8.

(5) For the purposes of this Agreement, “Position and Duties” means (i) a
position (including, without limitation, offices, titles, and reporting
requirements), authority, duties, and responsibilities that is at least
commensurate in all material respects with the most significant of, and the
highest grade or level of, those that were held or exercised by the Participant
or assigned to the Participant at any time during the 120-day period immediately
preceding the Change in Control Event, and (ii) services that are performed at
the location where the Participant was employed immediately preceding the
Effective Date or any other location less than 35 miles from Peabody,
Massachusetts.

(6) For the purposes of this Agreement, “Ongoing Compensation” means, (i) an
annual base salary (“Annual Base Salary”), paid at a biweekly rate, equal to the
base salary in effect immediately prior to the Change in Control Event. Pending
the vesting of the Substitute Cash Award, the Participant’s Annual Base Salary
shall be reviewed at least annually and shall be adjusted at any time and from
time to time as shall be consistent with adjustments in base salary generally
awarded in the ordinary course of business to other peer executives of the
Company. Annual Base Salary shall not be reduced after any such increase, and,
after any such increase, the term “Annual Base Salary” shall refer to the Annual
Base Salary as so increased; (ii) eligibility for an annual bonus (the “Annual
Bonus”) in accordance with the Company’s then existing incentive plan;
(iii) eligibility (including for the Participant’s family, as the case may be)
to participate in and receive benefits under, all incentive, savings, retirement
and welfare plans, practices, policies, and programs generally applicable to
other peer executives of the Company, but in no event shall such plans,
practices, policies, and programs provide the Participant (or the Participant’s
family) with incentive opportunities (measured with respect to both regular and
special incentive opportunities), savings opportunities, retirement benefits
opportunities or welfare benefits that are, in each case, less favorable, in the
aggregate, than the most favorable of the corresponding opportunities that were
provided by the Company for the Participant under such plans, practices,
policies, and programs as were in effect at any time during the 120-day period
immediately preceding Change of Control Event; (iv) prompt reimbursement for all

 

Page 5 of 7



--------------------------------------------------------------------------------

reasonable business expenses incurred by the Participant in accordance with the
practices, policies, and procedures of the Company; (v) fringe benefits in
accordance with the practices, policies, and programs of the Company as were in
effect for the Participant at any time during the 120-day period immediately
preceding the Change in Control Event; (vi) paid vacation in accordance with the
most favorable plans, practices, policies, and programs of the Company as were
in effect for the Executive at any time during the 120-day period immediately
preceding the Change in Control Event.

(7) For the purposes of this Agreement, “Fair Value” means the fair market value
of an unrestricted share of Common Stock multiplied by the number of unvested
RSUs at the time of the Change in Control Event.

3. Dividends. At the time of the issuance of Shares to the Participant pursuant
to Section 2, the Company shall also pay to the Participant an amount of cash
equal to the aggregate amount of all dividends paid by the Company, between the
Grant Date and the issuance of such Shares, with respect to the number of Shares
so issued to the Participant.

4. Withholding Taxes. The Company shall deduct and hold back from the number of
Shares issuable or deduct from the amount of cash payable to the Participant as
a result of the vesting of any RSUs or Substitute Cash Awards pursuant to
Section 2, as the case may be, such number of Shares as have a Fair Market Value
(as defined in the Plan) equal to, or an amount of cash equal to, the Company’s
federal, state, and local or other income and employment tax withholding
obligations with respect to the income recognized by the Participant as a result
of such vesting (based on minimum statutory withholding rates for all tax
purposes, including payroll and social security taxes, that are applicable to
such income).

5. Restrictions on Transfer. The RSUs and Substitute Cash Awards, and any
interest therein (including the right to receive dividend payments in accordance
with Section 3), are subject to the restrictions on transfer set forth in
Section 11(a) of the Plan.

6. Non-Competition Covenant. The Participant’s execution and delivery of this
Agreement shall constitute an agreement between the Participant and the Company
that, during the one-year period following the termination of the Participant’s
employment with the Company, whether voluntarily or involuntarily, the
Participant may not accept an identical or substantially similar position to
that held by the Participant at the Company immediately prior to termination
with any business that is directly competitive with the business of the Company,
or otherwise has any material investment or interest in any such a competitive
business.

7. Provisions of the Plan. This Agreement is subject to the provisions of the
Plan. The Participant acknowledges receipt of the Plan, along with the
Prospectus relating to the Plan. Capitalized terms used but not defined herein
shall have the meanings ascribed to them in the Plan.

8. Successors. The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation, or otherwise) to all or
substantially all of the business or assets of the Company to assume expressly
and agree to perform this Agreement in the same manner and to the same extent
that the Company would be required to perform it if no such

 

Page 6 of 7



--------------------------------------------------------------------------------

succession had taken place. As used in this Agreement, “Company” shall mean the
Company and any successor to all or substantially all of its business or assets
which assumes and agrees to perform this Agreement by operation of law or
otherwise.

9. Miscellaneous.

(a) No Rights to Employment. The Participant acknowledges and agrees that the
grant of the RSUs and their vesting pursuant to Section 2 (nor the vesting of
the Substitute Cash Award) do not constitute an express or implied promise of
continued employment for the vesting period, or for any period.

(b) Entire Agreement. This Agreement and the Plan constitute the entire
agreement between the parties, and supersede all prior agreements and
understandings, relating to the subject matter of this Agreement; provided that
any separate employment or severance agreement between the Company and the
Participant that includes terms relating to the acceleration of vesting of
equity awards shall not be superseded by this Agreement.

(c) Governing Law. This Agreement shall be construed, interpreted and enforced
in accordance with the internal laws of the Commonwealth of Massachusetts,
without regard to any applicable conflict of law principles.

(d) Interpretation. The interpretation and construction of any terms or
conditions of the Plan or this Agreement by the Compensation Committee shall be
final and conclusive.

 

Page 7 of 7